Holmes, J.,
dissenting in part. I must dissent in part from the majority opinion in that, in its broad application of the “discovery rule” to medical malpractice cases, the majority has completely disregarded the specific public policy as pronounced by the General Assembly. By establishing the broad principle that the discovery rule shall apply to the medical malpractice action statute of limitations contained in R.C. 2305.11(A), the court completely overlooks the import and meaning of R.C. 2305.11(B).
My joinder with the majority in the syllabus law of O’Stricker v. Jim Walter Corp. (1983), 4 Ohio St. 3d 84, which applied the “discovery rule” to the statute of limitations contained in R.C. 2305.10 for bodily injury actions, was based upon a number of factors. First, this court, in Melnyk v. Cleveland Clinic (1972), 32 Ohio St. 2d 198 [61 O.O.2d 430], had to a limited degree discarded the “termination of relationship” rule and applied the “discovery rule” as to “foreign bodies” left in patients by physicians. Second, the General Assembly, in 1980, enacted an amendment to R.C. 2305.10 which established the “discovery rule” for bodily injury caused by exposure to asbestos or to chromium in any of its chemical forms.
It was my basic thought in concurring in O’Stricker, supra, that it was fundamentally fair to extend the discovery rule to other than the foreign body cases, particularly to encompass those cases where the person had been exposed to the asbestos or chemical which often has an extended latency period prior to evidencing injury. Also, it was my view that the General Assembly had, in the stated 1980 amendment to R.C. 2305.10, expressed the public policy of the state to adopt the discovery rule to those types of cases involved in O’Stricker, and it would be reasonable as well as logical to extend such rule to other injuries where there existed a latency in the discovery thereof.
I am willing to concede that in keeping with the announced “discovery rule” as being applicable to R.C. 2305.10, fundamental fairness would also *119reasonably extend such rule to toll the statute of limitations in R.C. 2305.11(A) for medical malpractice actions. However, the General Assembly has determined as a matter of law that such tolling shall not continue indefinitely. With the enactment of R.C. 2305.11(B), the General Assembly again declared a public policy of the state of Ohio which was to the effect that the increase of medical malpractice actions presented a public concern and, in keeping with such concern, enacted as an emergency measure the absolute four-year statute of limitations, regardless of when the action accrued.
R.C. 2305.11(B) provides in pertinent part:
“In no event shall any medical claim against a physician, podiatrist, or a hospital * * * be brought more than four years after the act or omission constituting the alleged malpractice occurred. * * *”
In Vance v. St. Vincent Hospital (1980), 64 Ohio St. 2d 36 [18 O.O.3d 216], this court, in considering R.C. 2305.11(B), stated, at page 41:
“It can readily be seen that, prior to the adoption of R.C. 2305.11(B), a medical malpractice action could, under certain circumstances, be timely filed many years after the malpractice itself occurred, for the reason that the patient’s cause of action does not necessarily accrue simultaneously with the act or omission constituting the malpractice. In the Melnyk case, for example, the plaintiff’s action was deemed timely although filed nearly 11 years from the allegedly negligent surgery.
“We do not believe the purpose of the General Assembly in adopting R.C. 2305.11(B) while leaving R.C. 2305.11(A) virtually unchanged was to alter this court’s prior interpretations of the medical malpractice statute of limitations, but rather was to establish, as a rule of general applicability, a maximum period of four years from the alleged malpractice itself within which a potential plaintiff must bring his action irrespective of the date on which his cause of action accrues. * * *”
I believe that the same principle should be applied'here. The result which I would propose would permit the extension of the “discovery rule” to medical malpractice actions insofar as tolling the one-year limitations period until discovery of the injury, but would recognize the absolute four-year statute of limitations in malpractice actions, the latter of which was enacted by the General Assembly as a specific public policy of this state. That policy should be recognized and followed by this court.
Applying this principle to the facts within this case, I would find that the cause of action had not been instituted against Dr. Zirkin within the four-year statute of limitations; however, such action was apparently brought within the four-year period following the last date of the hospital-patient relationship of the decedent and Kaiser Community Health Foundation. Therefore, I would affirm the judgment as to Dr. Zirkin, but would reverse as to the defendant hospital.